This is a motion by defendant in error to affirm on certificate.
An examination of the certificate presented with the motion shows that the judgment was rendered August 8, 1929; that the term of court was extended until the conclusion of the trial of the case; that the motion for a new trial was overruled and notice of appeal given on November 1, 1929; that a supersedeas bond was filed on December 6, 1929; and that a petition and bond for a writ of error was filed on March 4, 1930.
From these facts it appears that the original supersedeas bond was filed more than twenty days after the term of court expired, and that the writ of error bond was filed more than six months after the final judgment. Consequently this court is without jurisdiction, and the motion to affirm on certificate must be overruled.